opinion.
Van Fossan :
This proceeding is submitted upon the pleadings and stipulation filed, the sole iss’ue for decision being whether or not the petitioner is entitled to a 25 per cent reduction under sections 1200 *1112and 1201 of the Revenue Act of 1924 in the tax due at 1923 rates on that portion of said partnership profits distributable to the petitioner on January 31, 1924, and reported by the petitioner in his income-tax return for the calendar year 1924.
The facts, in all essential respects, and the question involved in this case are identical with those considered in Appeal of Charles Colip, 5 B. T. A. 123, and upon the authority of that decision.

Judgment will be entered for the respondent.

Considered by MaRquette, Phillips, and Milliken.